Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-24-2004

Flemings v. Phila Parking Auth
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3146




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Flemings v. Phila Parking Auth" (2004). 2004 Decisions. Paper 986.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/986


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                      No. 02-3146
                      ___________

            BERTHA FELDER FLEM INGS,

                                       Appellant

                             v.

      PHILADELPHIA PARKING AUTHORITY,

                      ___________

     On Appeal from the United States District Court
        for the Eastern District of Pennsylvania

 District Court Judge: The Honorable Clifford Scott Green
               (D.C. Civil No. 01-cv-04613)
                       ___________

      Submitted Under Third Circuit L.A.R. 34.1(a)
                  December 9, 2003

Before: AM BRO, FUENTES & CHERTOFF, Circuit Judges.

           (Opinion Filed: February 24, 2004)

              ________________________

               OPINION OF THE COURT
              ________________________
FUENTES, Circuit Judge:

       On September 10, 2001, Bertha Felder Flemings (“Flemings”) filed this civil action

in the United States District Court for the Eastern District of Philadelphia against her

employer, the Philadelphia Parking Authority (“PPA”). Flemings alleged violations of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and the Pennsylvania Human

Rights Act (“PHRA”). Flemings, a Parking Enforcement Officer, asserted that one of her

co-workers, John Lucas, sexually harassed her in January 1997. Flemings’ Complaint further

alleged that on September 9, 2000, Lucas again harassed Flemings by issuing her a parking

ticket after she refused to feed the meter next to where her car was parked. Flemings

complains that the PPA failed to adequately remedy the conflict between her and Lucas. On

July 19, 2002, the District Court granted the PPA summary judgment on all claims.

       We exercise jurisdiction under 28 U.S.C. § 1291 over a final decision of the district

court. We exercise plenary review over a district court’s grant of summary judgment and

review the facts in the light most favorable to the party against whom summary judgment was

entered. Morton Int’l., Inc. v. A.E. Staley Mfg. Co., 343 F.3d 669, 679-80 (3d Cir. 2003).1

Summary judgment is not proper if there is no genuine issue of material fact and if, viewing

the facts in the light most favorable to the non-moving party, the moving party is entitled to

judgment as a matter of law. See F ED. R. C IV. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
1
     There is some authority for the proposition that a trial court’s ruling on whether there
is a continuing violation is reviewed under the clearly erroneous standard. See Rush v.
Scott Specialty Gases, Inc., 113 F.3d 476, 481 (3d Cir. 1997). Since plenary review is
more favorable to Flemings in this case, however, we need not decide the appropriate
standard of review.

                                              2
317, 322-23 (1986). At the summary judgment stage, the judge’s function is not to weigh

the evidence and determine the truth of the matter, but to determine whether there is a

genuine issue for trial. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

       After a careful review of the record and the Parties’ arguments, we find no basis for

disturbing the District Court’s well-reasoned opinion. As the District Court pointed out,

Flemings’ claims regarding the 1997 incident fall well outside the applicable statutes of

limitations (300 days for her Title VII claim, 180 days for her claim under the PHRA). The

District Court also noted that Flemings failed to allege repeated conduct that collectively

constituted one unlawful employment practice, which would constitute a continuing violation

and toll the limitations period. The District Court also properly noted that Flemings’ claims

regarding the September 2000 incident failed to set forth any evidence that the conduct

alleged was based on her gender. Therefore, we will affirm the judgment for substantially

the same reasons set forth in the record.


                                                           /s/ Julio M. Fuentes
                                                                Circuit Judge




                                             3